DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 24 June 2022.
Claims 1, 2, 4, 5, and 7-9 have been amended.
Claims 3, 6, and 10-12 have been cancelled.
Claim 13 has been added.
Claims 1, 2, 4, 7-9, and 13 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 July 2022 was filed after the mailing date of the Non-Final Rejection on 25 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The Examiner notes that the listed application itself will be considered (e.g. the specification, claims, drawings, abstract) will be considered, however the contents of said application file, including references on an IDS or Office Actions will not be considered unless separately cited by the Applicant on an IDS for this application.

Response to Arguments
Applicant's arguments filed 24 June 2022 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 9 of their response, “The Office Action asserts that Claims 1-9 were rejected under 35 U.S.C. § 101 because the claims are allegedly directed to non-statutory subject matter. Applicant respectfully disagrees with the rejection and disagrees that the claims recite an abstract idea, as alleged by the Office. However, Applicant has amended Claim 1 to expedite allowance. Reconsideration in view of the above amendments is respectfully requested.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  The Examiner notes that the Applicant has failed to failed to reference any particular elements of their claims, the particular aspects of the previous rejection that the Applicant disagrees with, or how the amendments in the Applicant’s response overcome the previous rejection.  As such, the Applicant’s conclusory argument is deemed not persuasive, and the previous rejection has been updated in response to the Applicant’s amendments.  Therefore the Examiner maintains that this rejection is proper.

Applicant’s arguments with respect to claims with regards to the calculation of a hash value of second data have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-5, 7-9, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite acquiring (i) first item data recorded on a first storage medium that is physically attached to an incoming item delivered from a first trader to a second trader of the plurality of traders, wherein the first item data is a hash value accumulatively reflecting a distribution channel of the incoming item to the second trader, (ii) a node identification data assigned to the second trader, (iii) timestamp data associated with a date and time when the incoming item was at the second trader, and (iv) location data indicating a place where the first item data was acquired; storing, as the trading record at the second trader, at least the first item data and the node identification data on the blockchain; calculating, as second item data, a hash value based on the first item data, the node identification data, the timestamp data and the location data; recording the second item data on a second storage medium; and physically attaching the second storage medium to an outgoing item that is to be delivered to a third trader of the plurality of traders.
The limitations of acquiring first item data recorded on a first storage medium, a node identification data assigned to a second trader, timestamp data associated with a date and time when the incoming item was at the second trader, and location data indicating a place where the first item data was acquired; storing at least the first item data and the node identification data as the trading record at the second trader; calculating a hash value based on the first item data, the node identification data, the timestamp data and the location data as second item data; recording the second item data on a second storage medium; and physically attaching the second storage medium to an outgoing item that is to be delivered to a third trader of the plurality of traders; as drafted, under the broadest reasonable interpretation, encompasses the performance of fundamental economic practice, management of commercial activities (including managing business relations), the management of personal behavior, and the performance of mathematical concepts.  For example, acquiring a shipment data from a shipping media (e.g. printed media on a package) at a first processing area, and attaching a second piece of shipping data to a package; encompasses the performance of mailing an item using shipping labels and shipping indicia, which is fundamental economic activity of mailing; as well as the management of business relations (carriers and mail processing entities delivering mail) and behaviors between people.  In addition, storing acquired shipment data and location information on a database, encompasses recording a transaction between entities on a business ledger/log book (e.g. trader A provided item to trader B), which encompasses the management of commerical activities and business relations.  In addition, acquiring shipping data from a label and calculating a hash value from the acquired data; encompasses the performance of mathematical concepts.  As such, the claims recite elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and the “Mathematical Concepts” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or apply the abstract idea with, a particular machine, the claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite that the item data is stored in storage media attached to a package, which is deemed narrowing the field of use, by defining the high level concept of information is linked to a package.  In addition, the claims recite the use of a blockchain as a storage location, which merely narrows the field of use by defining the high level concept of storage media to use, and the use of general purpose machines (with the assumption that a blockchain is maintained on computers, which is not claimed particularly) as tools to carry out the abstract idea.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are directed to non-patent eligible subject matter.
The dependent claims 2, 4, 5, 7-9, and 13, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract ideas itself.  In particular, the claims further describe the format of the storage media (e.g. being a barcode), which is deemed to merely narrow the field of use, and thus does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 2).  In addition, the claims further recite determining whether there is fraud in a shipment based on the chronological order of timestamps, which is deemed the performance of mathematical concepts (comparing two sets of numbers together), the performance of fundamental economic practice (comparing records of transactions to identify fraud), and the performance of commercial activity (managing business relations); and thus elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and the “Mathematical Concepts” grouping of abstract ideas (claim 4).  In addition, the claims further recite determining if node identification data matches identification data uniquely assigned by a certifier, encompasses the comparison of identifiers in a record and those used in a transaction, which is merely the management of business relations (verifying entities) and managing interactions between people (including following rules), and thus elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 5).  In addition, the claims further recite determining whether a first item data is a duplicate of another item data, which is deemed, which is deemed the performance of mathematical concepts (comparing two sets of numbers together), the performance of fundamental economic practice (comparing records of transactions to identify fraud), and the performance of commercial activity (managing business relations); and thus elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and the “Mathematical Concepts” grouping of abstract ideas (claim 7).  In addition, the claims further recite, acquiring a reference request for tracking records, extracting the records, and providing the requestor with the tracking records; which encompasses identifying information (tracking information) in a database, extracting it, and providing it to a user (e.g. a recipient); which is deemed managing business relations (including the tracking services for a shipment), and thus elements that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 8).  In addition, the claims recite storing item data and node identification data on a blockchain, which is deemed to merely recite the use of generic computer elements (blockchain) as a tool to carry out the abstract idea, and narrows the field of use by defining the general type of database used to record information, and thus does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 9).  In addition, the claims recite that the hash value is calculated as a Merkle root, which is deemed narrowing the field of use, by merely identifying the mathematical technique used to calculate a hash value, and thus does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2-4, 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmeling et al. (US 2019/0180291 A1) (hereinafter Schmeling), in view of Gillen (US 2019, 0019144 A1) (hereinafter Gillen, in view of Kim et al. (US 2015/0278758 A1) (hereinafter Kim).

With respect to claim 1, Schmeling teaches:
Acquiring (i) first item data recorded on a first storage medium that is physically attached to an incoming item delivered from a first trader to a second trader of the plurality of traders, wherein the first item data is a hash value accumulatively reflecting a distribution channel of the incoming item to the second trader and (ii) a node identification data assigned to the second trader (See at least paragraphs 52-54 58, 60, 88, and 128 which describe a shipper providing items for shipment, wherein the items are packaged in a container that includes item data attached to it, wherein each party involved in a shipment extracts information from the shipment as it is processed, wherein the extracted information is a hash value that represents it’s delivery path; and acquiring the party identifiers receiving party).
Storing, as the trading record at the second trader, at least the first item data and the node identification data on the blockchain (See at least paragraphs 51, 52, 54, 58, 60, 88, 128, and 182 which describe storing the item data, contract terms, and calculated hashes on a blockchain).
Calculating, as second item data, a hash value based on the first item data and the node identification data (See at least paragraphs 52-54, 60, 128, and 182 which describe creating a hash value based on initial data on a package, wherein the hash value is stored on a blockchain).

Schmeling discloses all of the limitations of claim 1 as stated above.  Schmeling does not explicitly disclose the following, however Gillen teaches:
Acquiring (i) first item data recorded on a first storage medium that is physically attached to an incoming item delivered from a first trader to a second trader of the plurality of traders, wherein the first item data is a hash value accumulatively reflecting a distribution channel of the incoming item to the second trader, (ii) a node identification data assigned to the second trader, (iii) timestamp data associated with a date and time when the incoming item was at the second trader, and (iv) location data indicating a place where the first item data was acquired (See at least paragraphs 21, 64, 72, 75, and 80 which describe shipping an item from one entity to another, wherein the movement and change in possession of the item is recorded in a blockchain after verification of the change, and wherein at the exchange of the item, a system extracts and records the first hashed shipment data reflecting the previous shipping entities possession, the identifier of the location and devices of the entities, and the timestamp of the possession change).
Storing, as the trading record at the second trader, at least the first item data and the node identification data on the blockchain (See at least paragraphs 21, 64, 65, and 75 which describe recording the change in possession as a transaction on a blockchain, wherein the block includes the previous hashed first information and recipient identifier).
Calculating, as second item data, a hash value based on the first item data, the node identification data, the timestamp data and the location data (See at least paragraphs 21, 64, and 75 which describe calculating a hash value based on the first hashed data, the recipient identifier and location, and the timestamp of the transaction).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of shipping a package from a first location to another, wherein the package contained a package label with identifying information, and wherein the information was used to calculate a hash value that us used to identify and track the package of Schmeling, with the system and method of receiving data from a shipment including a hashed item data, location and time of transfer data; storing the exchange transaction on a blockchain, and calculating a new hashed second item data based on the acquired information of Gillen.  By recording the transaction details of a shipment whenever it has a change in possession, and basing a new record and identifier on the previous record, a shipping system will predictably allow for ease of tracking of a shipment, as well as security, since the possession of the item is explicitly tracked and made a part of the record.

The combination of Schmeling and Gillen discloses all of the limitations of claim 1 as stated above.  Schmeling and Gillen do not explicitly disclose the following, however Kim teaches:
Calculating a second item data based on first item data and a node identification; recording the second item data on a second storage medium; physically attaching the second storage medium to an outgoing item that is to be delivered to a third trader of the plurality of traders (See at least paragraphs 35, 36, 64, 65, 84, 118, 119, and 120 which describe a shipper attaching a shipping label with shipping information encoded on it to a package, wherein the package is delivered to a processing center, which processes the package in accordance with the encoded instructions, wherein the processing center attaches a second label to the package which includes second shipping information based on the first shipping information and the processing center identification, and wherein the package is delivered to another processing center or to a recipient).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of shipping a package from a first location to another, wherein the package contained a package label with identifying information, and wherein the information was used to calculate a hash value that us used to identify and track the package of Schmeling, with the system and method of receiving data from a shipment including a hashed item data, location and time of transfer data; storing the exchange transaction on a blockchain, and calculating a new hashed second item data based on the acquired information of Gillen, with the system and method of a shipper attaching a shipping label with shipping information encoded on it to a package, wherein the package is delivered to a processing center, which processes the package in accordance with the encoded instructions, wherein the processing center attaches a second label to the package which includes second shipping information based on the first shipping information and the processing center identification, and wherein the package is delivered to another processing center or to a recipient of Kim.  By having processing centers include additional labels on a package when they process an item, a shipping service can predictably coordinate delivery service while maintaining secrecy, as well as providing only relevant delivery instructions and identifiers to the carrier and processing center that are relevant to the delivery.

With respect to claim 2, the combination of Schmeling, Gillen, and Kim discloses all of the limitations of claim 1 as stated above.  In addition, Schmeling teaches:
Wherein each of the first storage medium is a two- dimensional code or an RFID tag (See at least paragraph 54 which describe the storage media on a package as being a barcode, RFID, or QR code).

Schmeling discloses all of the limitations of claim 1 as stated above.  Schmeling does not explicitly disclose the following, however Kim teaches:
Wherein each of the first storage medium and the second storage medium is a two- dimensional code or an RFID tag (See at least paragraph 64 which describe the identifiers on the multiple labels being attached to a package as being a barcode or QR code).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of shipping a package from a first location to another, wherein the package contained a package label with identifying information, and wherein the information was used to calculate a hash value that us used to identify and track the package of Schmeling, with the system and method of receiving data from a shipment including a hashed item data, location and time of transfer data; storing the exchange transaction on a blockchain, and calculating a new hashed second item data based on the acquired information of Gillen, with the system and method of a shipper attaching a shipping label with shipping information encoded on it to a package, wherein the package is delivered to a processing center, which processes the package in accordance with the encoded instructions, wherein the processing center attaches a second label to the package which includes second shipping information based on the first shipping information and the processing center identification, and wherein the package is delivered to another processing center or to a recipient of Kim.  By having processing centers include additional labels on a package when they process an item, a shipping service can predictably coordinate delivery service while maintaining secrecy, as well as providing only relevant delivery instructions and identifiers to the carrier and processing center that are relevant to the delivery.

 With respect to claim 4, Schmeling/Gillen/Kim discloses all of the limitations of claims 1 and 3 as stated above.  In addition, Schmeling teaches:
Determining whether there is a fraud in a trade between the plurality of traders based on a chronological order of the date and time indicated by each of a plurality of the time stamp data (See at least paragraphs 58, 60, 128, 131, 173, 184 which describe tracking the shipment of an item using blockchain, wherein each transaction in the shipping process is recorded on the blockchain with its date, time, and location, and wherein this information is used to identify the party at fault during an issue, and thus determining a fraudulent party using the chronological data).

With respect to claim 5, Schmeling/Gillen/Kim discloses all of the limitations of claim 1 as stated above.  In addition, Schmeling teaches:
Wherein the node identification data is a unique content that is assigned to each of the plurality of traders by a certifier, and the supply chain management method further comprises: determining whether the node identification data acquired from the second trader matches the node identification data assigned by the certifier (See at least paragraphs 52-54, 128, 182, and 185 which describe issuing private keys to relevant parties in a shipping process, wherein the private keys are used to authenticate the parties, and authorize them from reading and writing to a specific blockchain).

With respect to claim 8, Schmeling/Gillen/Kim discloses all of the limitations of claim 1 as stated above.  In addition, Schmeling teaches:
Acquiring (i) a reference request for a trading record regarding an incoming item having item data and (ii) the item data; extracting, from accumulated trading records, the trading record based on the item data; and providing, to a requester who made the reference request, providing data based on the extracted trading record (See at least paragraphs 40, 51, 54, 58, 60, 88, 114, 130, and 184 which describes users being able to use the hash function and private key to request tracking information of a shipment, wherein the information is extracted from the blockchain and provided to the requestor).

With respect to claim 9, Schmeling/Gillen/Kim discloses all of the limitations of claim 1 as stated above.  In addition, Schmeling teaches:
Storing, on the blockchain, the first item data and the node identification data assigned to the second trader; and storing, on the blockchain, the second item data and node identification data assigned to the third trader (See at least paragraphs 51, 52, 54, 58, 60, 88, 128, and 182 which describe storing item data, contract terms, and calculated hashes on a blockchain).

With respect to claim 13, Schmeling/Gillen/Kim discloses all of the limitations of claim 1 as stated above.  In addition, Gillen teaches:
Wherein the hash value calculated as the second item data is a Merkle root (See at least paragraph 75 which describe the hash value calculated for transaction data is a Merkle root).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of shipping a package from a first location to another, wherein the package contained a package label with identifying information, and wherein the information was used to calculate a hash value that us used to identify and track the package of Schmeling, with the system and method of receiving data from a shipment including a hashed item data, location and time of transfer data; storing the exchange transaction on a blockchain, and calculating a new hashed second item data based on the acquired information; and wherein the hash value calculated for transaction data is a Merkle root of Gillen, with the system and method of a shipper attaching a shipping label with shipping information encoded on it to a package, wherein the package is delivered to a processing center, which processes the package in accordance with the encoded instructions, wherein the processing center attaches a second label to the package which includes second shipping information based on the first shipping information and the processing center identification, and wherein the package is delivered to another processing center or to a recipient of Kim.  By using a known mathematical technique, such as a calculating a Merkle root, to calculate a hash value, entities will predictably be able to quickly and efficiently secure data in a known and predictable fashion.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schmeling, Gillen, and Kim as applied to claim 1 as stated above, and further in view of Montgomery et al. (US 2003/0101143 A1) (hereinafter Montgomery).

With respect to claim 7, Schmeling/Gillen/Kim discloses all of the limitations of claim 1 as stated above.  Schmeling, Gillen, and Kim do not explicitly disclose the folling, however Montgomery teaches:
Determining whether the first item data acquired from the second trader is a duplicate of third item data acquired from another one of the plurality of traders (See at least paragraphs 32-35, 37, and 38 which describe assigning each individual mailpiece an identifier, wherein upon being processed, the identifier is compared to stored identifiers of other mailpieces to determine if a duplicate identifier has been used).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of shipping a package from a first location to another, wherein the package contained a package label with identifying information, and wherein the information was used to calculate a hash value that us used to identify and track the package of Schmeling, with the system and method of receiving data from a shipment including a hashed item data, location and time of transfer data; storing the exchange transaction on a blockchain, and calculating a new hashed second item data based on the acquired information of Gillen, with the system and method of a shipper attaching a shipping label with shipping information encoded on it to a package, wherein the package is delivered to a processing center, which processes the package in accordance with the encoded instructions, wherein the processing center attaches a second label to the package which includes second shipping information based on the first shipping information and the processing center identification, and wherein the package is delivered to another processing center or to a recipient of Kim, with the system and method of assigning each individual mailpiece an identifier, wherein upon being processed, the identifier is compared to stored identifiers of other mailpieces to determine if a duplicate identifier has been used of Montgomery.  By checking to see if duplicate mail item data has been used by multiple parties, a shipping management system will predictably be able to identify fraudulent transactions or theft, and thus, prevent the loss of revenue from improper transactions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
19 July 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628